The petitions for the writ of habeas corpus in No. A-2323 and A-2324 were brought for the purpose of securing bail. The petitioner, W.J. Barber, at the time of the filing of the petitions in this court, had been committed by Lee Daniel, justice of the peace of Tulsa county, in cause No. A-2323 charged with the murder of Ed Plank, committed on the 23rd day of July, 1914. The court is of opinion that bail should be denied in No. A-2323, and the writ discharged, and it is so ordered.
In cause No. A-2324 petitioner was held in the custody of the sheriff by commitment from the same justice of the peace, charged with the murder of Holmes Davidson. The court is of opinion that bail should be allowed in this case and bail fixed at twenty thousand dollars, to be approved by the clerk of the superior court of Tulsa county under the supervision of the judge of the superior court of said county, whose duty it shall be to see that the bond is in proper form, and in every way in keeping with the provisions of the statute. *Page 688